Exhibit 10.7

FIRST AMENDMENT TO

CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into to
be effective as of June 30, 2011 (the “Effective Date”), among GREEN PLAINS ORD
LLC, a Delaware limited liability company (“GPO”), GREEN PLAINS HOLDINGS LLC, a
Delaware limited liability company (“Holdings” and together with GPO the
“Borrower”), AGSTAR FINANCIAL SERVICES, PCA (“AgStar”) and the other commercial,
banking or financial institutions whose signatures appear on the signature pages
hereof or which hereafter become parties to the Credit Agreement (collectively,
the “Banks”), and AGSTAR FINANCIAL SERVICES, PCA, and its successors and
assigns, as Administrative Agent for itself and the other Banks (“Agent”).

RECITALS

A. Borrower, Agent, and the Banks entered into a Credit Agreement dated as of
July 2, 2009 (as amended, restated or otherwise modified from time to time, the
“Credit Agreement”) under which the Banks agreed to extend certain financial
accommodations to Borrower.

B. At the request of Borrower, the Banks have agreed to make certain
modifications to the Credit Agreement, all in accordance with the terms and
conditions of this Amendment.

C. All terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

1



--------------------------------------------------------------------------------

Exhibit 10.7

 

AGREEMENT

NOW THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Defined Terms. As of the Effective Date, the following definitions as used in
the Credit Agreement and other Loan Documents shall be amended, restated,
replaced, or added, as the case may be as follows:

a. The following defined terms as defined in Section 1.01 and as used in the
Credit Agreement and other Loan Documents shall be amended, restated and
replaced by the following:

“Fixed Charge Coverage Ratio” means, for the measurement period of twelve
(12) consecutive months, the ratio of (a) EBITDA divided by (b) the sum of
(i) scheduled principal payments for the Loans, (ii) scheduled principal
payments for Subordinated Debt, (iii) interest on the Loans, (iv) interest on
Subordinated Debt, (v) Distributions, (vi) Maintenance Capital Expenditures, and
(vii) less Equity Contributions, all as computed on a consolidated basis with
the Affiliated Borrower. Solely for purposes of the computation of the Fixed
Charge Coverage Ratio, Equity Contributions shall be reduced by the amount that
Capital Expenditures, other than Maintenance Capital Expenditures, exceeds One
Million and No/100 Dollars ($1,000,000.00), if any.

“Working Capital” means the current assets of GPO plus, in the event the Term
Loan and Term Revolving Loan are deemed to be Long Term Debt, the unused portion
of the Term Revolving Loan, less the current liabilities of GPO as determined in
accordance with GAAP. For clarification purposes, in the event the Term
Revolving Loan and Term Loan are deemed to be current liabilities strictly due
to the accounting reclassification as a result of (i) Term Loan and Term
Revolving Loan Maturity Dates being less than twelve (12) months from the date
of covenant measurement, or (ii) projections, forecasts or other forward looking
statements concerning future business conditions provided to certified public
accountants, the available portion of the unused Term Revolving Loan will not be
made available as an element of the current assets for Working Capital purposes,
and the Term Loan and Term Revolving Loan shall be excluded from the current
liabilities in the Working Capital covenant measurement. Reclassification of the
Term Loan and the Term Revolving Loan as a result of an Event of Default shall
result in the inclusion of all outstanding Loans in current liabilities. Should
the Term Loan and Term Revolving Loan not be paid in full following the Maturity
Date, the Term Loan and Term Revolver shall be included in current liabilities
for Working Capital covenant purposes, all as computed on a consolidated basis
with the Affiliated Borrower.

b. The following term shall be added to Section 1.01 of the Credit Agreement and
shall have the following meaning in the Credit Agreement and Loan Documents:

“Equity Contributions” means for any period, the sum of all amounts received by
a Borrower that would, in accordance with GAAP consistently applied, be included
as additions to such Borrower’s owner equity.

 

2



--------------------------------------------------------------------------------

Exhibit 10.7

 

2. Other Amendments. As of the Effective Date, the following sections and
subsections of the Credit Agreement shall be amended, restated and replaced as
follows:

a. Section 2.20 of the Credit Agreement is hereby amended and restated as
follows:

Excess Cash Flow. In addition to all other payments of principal and interest
required under this Agreement and the Notes, at the end of each fiscal year
during the term of the Loans and not later than one hundred twenty (120) days
after the end of each fiscal year, GPO shall remit to the Agent for the account
of the Banks, an amount equal to seventy-five percent (75%) of Borrower’s Excess
Cash Flow, calculated based upon Borrower’s interim fiscal year end financial
statements (the “Excess Cash Flow Payment”); provided that the total Excess Cash
Flow Payment required hereunder shall not exceed Four Million and No/100 Dollars
($4,000,000.00) in any fiscal year (the “Maximum Excess Cash Flow Payment”); and
provided that immediately prior to the payment of each Excess Cash Flow Payment,
or after giving effect thereto, no Default or Event of Default shall exist. If
the payment of any Excess Cash Flow Payment would result in a Default or an
Event of Default under this Agreement, then that Excess Cash Flow Payment
required to be paid for that year shall be reduced by an amount necessary to
permit a payment, if any, that would not result in a Default or Event of Default
under this Agreement. Each Excess Cash Flow Payment made shall be applied first
to the reduction of the outstanding principal of any variable rate Term Loan and
then to the reduction of the outstanding principal balance of the Term Revolving
Loan. Each Excess Cash Flow Payment shall be recalculated annually based upon
audited fiscal year-end financial statements required by Section 5.01(c)(i) of
this Agreement; and following such recalculation, Borrower shall, within thirty
(30) days of Agent’s request, remit to the Agent for the benefit of the Banks,
any additional amounts due under this Section 2.20, up to the Maximum Excess
Cash Flow Payment amount for the applicable fiscal year. For clarity, if based
on a recalculation of the Excess Cash Flow Payment it is determined that an
overpayment has been made, no Excess Cash Flow Payment which has been made and
applied to the reduction of the principal amount of the Term Loan may be
reborrowed. No Excess Cash Flow Payment shall constitute a prepayment with
respect to which a prepayment fee under this Agreement is required to be paid.
In addition, the total Excess Cash Flow Payments required and made under this
Section 2.20 shall not exceed Sixteen Million and No/100 Dollars
($16,000,000.00) over the term of this Agreement. No Excess Cash Flow Payments
shall be required during any calendar year should the Tangible Owner’s Equity of
the Borrower be greater than seventy percent (70%) at the end of the immediately
preceding fiscal year of the Borrower.

 

3



--------------------------------------------------------------------------------

Exhibit 10.7

 

b. Section 5.02(c) of the Credit Agreement is hereby amended and restated as
follows:

Capital Expenditures. Make any investment in fixed assets in excess of Two
Million and No/100 Dollars ($2,000,000.00), in the aggregate, during any fiscal
year of the Borrower during the term of this Agreement.

c. Section 5.02(e) of the Credit Agreement is hereby amended and restated as
follows:

Indebtedness, Etc. Create, incur, assume or suffer to exist any Debt or other
indebtedness, liabilities or obligations, whether matured or unmatured,
liquidated or unliquidated, direct or contingent, joint or several, in an
aggregate principal amount not to exceed $500,000.00, without the prior written
consent of the Agent, except: (i) the liabilities of the Borrowers to the Banks
hereunder; (ii) trade accounts payable and accrued liabilities (other than Debt)
arising in the ordinary course of GPO’s business, (iii) subordinated debt;
(iv) payments owed under Material Contracts; (v) contracts or agreements other
than Material Contracts arising in the ordinary course of the GPO’s business.

d. Section 6.01(c) of the Credit Agreement is hereby amended and restated as
follows:

Borrower shall fail to perform or observe any term, covenant or agreement
contained in Sections 5.01(d) or (e), or take any action as prohibited by
Section 5.02; provided, however, that and notwithstanding anything to the
contrary contained in this Section 6.01, in the event that Borrower fails to
comply with Sections 5.01(d) or (e) hereof, Borrower shall have the right (“Cure
Right”) at any time until the date that is five (5) days after the date the
Compliance Certificate is required to be delivered pursuant to
Section 5.01(c)(ii) of this Agreement to issue equity interests for cash or
otherwise receive Equity Contributions in such amounts as to permit Borrower’s
compliance with such financial covenants (“Cure Amount”), and thereupon
Borrower’s compliance with Sections 5.01(d) or (e) shall be recalculated giving
effect to the Cure Amount as if the cure had occurred during the fiscal period
covered by the Compliance Certificate. If, after giving effect to the foregoing
recalculations, the requirements of Sections 5.01(d) or (e) shall be satisfied,
then such requirements shall be deemed satisfied for the relevant fiscal period
with the same effect as though there had been no failure to comply therewith for
such period, and the applicable breach or default shall be deemed cured for the
purposes of this Agreement; or

3. Effect on Credit Agreement. Except as expressly amended by this Amendment,
all of the terms of the Credit Agreement shall be unaffected by this Amendment
and shall remain in full force and effect. Nothing contained in this Amendment
shall be deemed to constitute a waiver of any rights of the Banks or to affect,
modify, or impair any of the rights of the Banks as provided in the Credit
Agreement.

 

4



--------------------------------------------------------------------------------

Exhibit 10.7

 

4. Conditions Precedent to Effectiveness of this Amendment. The obligations of
the Banks hereunder are subject to the conditions precedent that Agent shall
have received the following, in form and substance satisfactory to Agent:

a. this Amendment duly executed by Borrower, Agent, and the Banks; and

b. all other documents, instruments, or agreements required to be delivered to
Agent under the Credit Agreement and not previously delivered to Agent.

5. Representations and Warranties of Borrower. Borrower hereby agrees with,
reaffirms, and acknowledges as follows:

a. The execution, delivery and performance by Borrower of this Amendment is
within Borrower’s power, has been duly authorized by all necessary action, and
does not contravene: (i) the certificate of formation or operating agreement of
Borrower; or (ii) any law or any contractual restriction binding on or affecting
Borrower; and does not result in or require the creation of any lien, security
interest or other charge or encumbrance upon or with respect to any of its
properties;

b. This Amendment is, and each other Loan Document to which Borrower is a party
when delivered will be, legal, valid and binding obligations of Borrower
enforceable against Borrower in accordance with their respective terms, except
as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditor’s rights
generally and by general principles of equity; and

c. All other representations, warranties and covenants contained in the Credit
Agreement and the other Loan Documents are true and correct and in full force
and effect.

6. Counterparts. It is understood and agreed that this Amendment may be executed
in several counterparts each of which shall, for all purposes, be deemed an
original and all of which, taken together, shall constitute one and the same
agreement even though all of the parties hereto may not have executed the same
counterpart of this Amendment. Electronic delivery of an executed counterpart of
a signature page to this Amendment shall be effective as delivery of an original
executed counterpart to this Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and duly authorized, as of the date first above
written.

[SIGNATURE PAGE TO IMMEDIATELY FOLLOW THIS PAGE]

 

5



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

BORROWER:

GREEN PLAINS ORD LLC,

a Delaware limited liability company

 

    /s/ Ron B. Gillis

By: Ron B. Gillis

Its: EVP Finance, Treasurer

and

GREEN PLAINS HOLDINGS LLC,

a Delaware limited liability company

 

    /s/ Ron B. Gillis

By: Ron B. Gillis

Its: EVP Finance, Treasurer

 

6



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

AGENT:

AGSTAR FINANCIAL SERVICES, PCA,

as Administrative Agent

 

    /s/ Mark Schmidt

By: Mark Schmidt

Its: Vice President

AGSTAR, as a Bank

AGSTAR FINANCIAL SERVICES, PCA,

 

    /s/ Mark Schmidt

By: Mark Schmidt

Its: Vice President

 

7



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

1st FARM CREDIT SERVICES, PCA/FLCA, as a Bank

    /s/ Dale A. Richardson

By: Dale A. Richardson

Its: VP Illinois Capital Markets Group

 

8



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA, as a Bank

    /s/ James F. Baltezore

By: James F. Baltezore

Its: Vice President

 

9



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

AGFIRST FARM CREDIT BANK, as a Bank

    /s/ Bruce B. Fortner

By: Bruce B. Fortner

Its: Vice President

 

10



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

BADGERLAND FINANCIAL, ACA, as a Bank

    /s/ Larry Coulthard

By: Larry Coulthard

Its: VP Loan Participations & Capital Markets

 

11



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 27, 2011

 

COFINA FINANCIAL, LLC, as a Bank

    /s/ Brian Legried

By: Brian Legried

Its: President

 

12



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 22, 2011

 

FARM CREDIT SERVICES OF MID-AMERICA, PCA, as a Bank

    /s/ Ralph M. Bowman

 

By: Ralph M. Bowman

 

Its: Vice President

 

 

13



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

FIRST NATIONAL BANK OF OMAHA, as a Bank

    /s/ Fallon Savage

By: Fallon Savage

Its: Vice President

 

14



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

MLIC ASSET HOLDINGS LLC, as a Bank

BY: TRANSMOUNTAIN LAND & LIVESTOCK COMPANY

ITS: MANAGER

    /s/ Steven D. Craig

 

By: Steven D. Craig

 

Its: Director

 

 

15



--------------------------------------------------------------------------------

Exhibit 10.7

 

SIGNATURE PAGE TO

FIRST AMENDMENT TO CREDIT AGREEMENT

BY AND AMONG

GREEN PLAINS ORD LLC (as Borrower),

GREEN PLAINS HOLDINGS LLC (as Borrower),

AGSTAR FINANCIAL SERVICES, PCA (AS AGENT), AND

THE BANKS

Dated to be effective as of June 30, 2011

 

UNITED FCS, PCA, as a Bank

    /s/ Jeffrey A. Schmidt

By: Jeffrey A. Schmidt

Its: CCO

 

16